                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA


KRISTOFFER L. GARNER,

                             Plaintiff,

                   v.                        Case No. 3:20-cv-00228-JMK

WAL-MART SUPERSTORE,

                              Defendant.



                                ORDER OF DISMISSAL

         On September 11, 2020, self-represented prisoner Kristoffer L. Garner filed

a Complaint along with a civil cover sheet, a Motion to Proceed In Forma Pauperis,

a Request for Exemption from Payment of Fees, an untitled Request and Order

Form regarding waiving the cost of copies and records, a summons from the

District Court for the State of Alaska, and a Answer form for the District Court of

the State of Alaska. 1

         In his Complaint, Mr. Garner alleges that Defendant Wal-Mart Superstore is

indebted to him in the amount of $1,195.05. 2 Mr. Garner makes his allegation on

a form provided by the District Court of the State of Alaska for initiating small claims




1
    Dockets 1–7.
2
    Docket 1.



           Case 3:20-cv-00228-JMK Document 8 Filed 11/10/20 Page 1 of 7
actions. 3 Similarly, Mr. Garner’s motions and additional filings are on either on

forms provided by the District Court of the State of Alaska or typed with the header

“IN THE DISTRICT COURT FOR THE DISTRICT OF ALASKA.” 4

         For relief, Mr. Garner requests small claims procedure and $1,195.05.

                                 SCREENING STANDARD

         Federal law requires a court to conduct an initial screening of a civil

complaint filed by a self-represented prisoner seeking a waiver of the prepayment

of the filing fee. In this screening, a court shall dismiss the case at any time if the

court determines that the action:

                (i)     is frivolous or malicious;

                (ii)    fails to state a claim on which relief may be granted; or

                (iii)   seeks monetary relief against a defendant who is immune from
                        such relief. 5

         To determine whether a complaint states a valid claim for relief, courts

consider whether the complaint contains sufficient factual matter that, if accepted

as true, “state[s] a claim to relief that is plausible on its face.” 6 In conducting its


3
    Docket 1.
4
 See Dockets 3–7 (Docket 2 is the civil cover sheet for the U.S. District Court for the
District of Alaska).
5
    28 U.S.C. § 1915(e)(2)(B); see also 28 U.S.C. § 1915A(a), (b).
6
 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550
U.S. 544, 570 (2007)). In making this determination, a court may consider “materials that


3:20-cv-00228-JMK, Garner v. Wal-Mart Superstore
Order of Dismissal
Page 2 of 7

           Case 3:20-cv-00228-JMK Document 8 Filed 11/10/20 Page 2 of 7
review, a court must liberally construe a self-represented plaintiff’s pleading and

give the plaintiff the benefit of the doubt. 7 Before a court may dismiss any portion

of a complaint for failure to state a claim upon which relief may be granted, the

court must provide the plaintiff with a statement of the deficiencies in the complaint

and an opportunity to amend or otherwise address the problems, unless to do so

would be futile. 8

         Additionally, the United States Supreme Court has established that “the

federal courts are under an independent obligation to examine their own

jurisdiction[.]” 9 In a federal court proceeding, a jurisdictional defect may be raised

at any time. 10

                                      DISCUSSION

         Mr. Garner requests relief through the small claims process overseen by the

District Court for the State of Alaska. He has filed his action in the U.S. District

Court for the District of Alaska. The U.S. District Court is a federal court, which



are submitted with and attached to the Complaint.” United States v. Corinthian Colleges,
655 F.3d 984, 999 (9th Cir. 2011) (citing Lee v. L.A., 250 F.3d 668, 688 (9th Cir. 2001)).
7
 See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (citing Bretz v. Kelman, 773 F.2d
1026, 1027 n.1 (9th Cir. 1985) (en banc)).
8
 See Gordon v. City of Oakland, 627 F.3d 1092, 1094 (9th Cir. 2010) (citing Albrecht v.
Lund, 845 F.2d 193, 195 (9th Cir. 1988)).
9
    United States v. Hays, 515 U.S. 737, 742 (1995).
10
     Washington Environmental Council v. Bellon, 732 F.3d 1131, 1139 (9th Cir. 2013).


3:20-cv-00228-JMK, Garner v. Wal-Mart Superstore
Order of Dismissal
Page 3 of 7

            Case 3:20-cv-00228-JMK Document 8 Filed 11/10/20 Page 3 of 7
addresses questions of federal law or controversies between parties with diverse

citizenship. Small claims procedure is a state court process presided over by the

District Court for the State of Alaska. It is clear on its face that Mr. Garner has filed

an action in the incorrect district court. Without a federal question or diverse

parties, this Court has no jurisdiction to hear this case. Mr. Garner’s action must

be dismissed for lack of jurisdiction.

      I.      Jurisdiction

           Jurisdiction is “[a] court's power to decide a case or issue a decree.” 11 A

court’s subject matter jurisdiction is its “statutory or constitutional power to

adjudicate a case.” 12 As a federal court, this Court has limited subject matter

jurisdiction. It possesses “only that power authorized by the Constitution and

statute.” 13 This means that the Court has the authority to hear only specified types

of cases. 14 “In civil cases, subject matter jurisdiction is generally conferred upon




11
     BLACK’S LAW DICTIONARY (9th ed. 2009) (definition of “jurisdiction”).
12
     Steel Co. v. Citizens for Better Environment, 523 U.S. 83, 89 (1998).
13
  Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (citations omitted);
see also, e.g., A-Z Intern. v. Phillips, 323 F.3d 1141, 1145 (9th Cir. 2003).
14
  See, e.g., United States v. Marks, 530 F.3d 779, 810 (9th Cir. 2008), citing
DaimlerChrysler v. Cuno, 547 U.S. 332, 342 (2006); United States v. Sumner, 226 F.3d
1005, 1010 (9th Cir. 2000).


3:20-cv-00228-JMK, Garner v. Wal-Mart Superstore
Order of Dismissal
Page 4 of 7

             Case 3:20-cv-00228-JMK Document 8 Filed 11/10/20 Page 4 of 7
federal district courts either through diversity jurisdiction, 28 U.S.C. § 1332, or

federal question jurisdiction, 28 U.S.C. § 1331.” 15

         Federal question jurisdiction gives a federal court the authority to consider

cases brought under the United States Constitution or federal statutes. 16

Mr. Garner’s Complaint alleges a small claims dispute. The Complaint does not

cite to a federal statute, nor does it allege sufficient facts to state a viable federal

constitutional claim. 17 Because the complaint does not clearly describe a violation

of the U.S. Constitution or a federal statute that is redressable by a private citizen

in federal court, this Court does not have federal question jurisdiction over this

case.

         Diversity jurisdiction requires that the plaintiff have “citizenship which is

diverse from that of every defendant” and an amount in controversy greater than

$75,000. 18      This means that this Court could have jurisdiction over a case

(including one involving only state law issues) when the plaintiff demonstrates that

he is a citizen of a different state than the citizenship of each of the defendants. 19


15
     Peralta v. Hispanic Bus., Inc., 419 F.3d 1064, 1068 (9th Cir. 2005).
16
     28 U.S.C. § 1331.
17
     See Docket 1.
18
   28 U.S.C. § 1332; See Cook v. AVI Casino Enterprises, Inc., 548 F.3d 718, 722 (9th
Cir. 2008) (quoting Caterpillar, Inc. v. Lewis, 519 U.S. 61, 68 (1996) (diversity jurisdiction
requires “complete diversity of citizenship”)).
19
     Id. (quoting Kokkonen, 511 U.S. at 377).


3:20-cv-00228-JMK, Garner v. Wal-Mart Superstore
Order of Dismissal
Page 5 of 7

            Case 3:20-cv-00228-JMK Document 8 Filed 11/10/20 Page 5 of 7
The Complaint indicates that $1,195.05 is the amount in controversy. This amount

is well below the $75,000.00 required amount for diversity jurisdiction. Therefore,

this Court does not have diversity jurisdiction over his complaint, regardless of the

amount in controversy alleged.

            Based on the foregoing, the Court finds it has neither federal question

jurisdiction nor diversity jurisdiction over this case. Therefore, this Court has no

subject matter jurisdiction over this matter. When a court determines “that it lacks

subject matter jurisdiction, the court must dismiss the action.” 20 In light of the

foregoing, Mr. Garner’s Complaint must be dismissed for lack of subject matter

jurisdiction.

      II.      The District Court for the State of Alaska

            The District Court for the State of Alaska is a trial court of limited jurisdiction

to established to hear specific state law claims. 21 For instance, the District Court

for the State of Alaska may preside over criminal misdemeanors under Alaska

state law, civil suits involving less than $100,000.00 in controversy, small claims,

and presumptive death hearings. 22 The District Court for the State of Alaska in

Anchorage is at 825 West 4th Avenue, Anchorage, AK 99501-2004.



20
     Fed. R. Civ. P. (12)(h)(3).
21
     AS 22.15.070.
22
     See AS 22.15.030–22.15.060.


3:20-cv-00228-JMK, Garner v. Wal-Mart Superstore
Order of Dismissal
Page 6 of 7

              Case 3:20-cv-00228-JMK Document 8 Filed 11/10/20 Page 6 of 7
IT IS THEREFORE ORDERED:

   1. The action is DISMISSED WITHOUT PREJUDICE for lack of subject matter

      jurisdiction.

   2. All pending motions are DENIED AS MOOT.

   3. The Clerk of Court shall submit a final judgment. Further, the Clerk of Court

      shall return Dockets 1–7 to Mr. Garner along with a copy of this order.

DATED at Anchorage, Alaska this 10th day of November, 2020.

                                                   /s/ Joshua M. Kindred
                                                    JOSHUA M. KINDRED
                                                   United States District Judge




3:20-cv-00228-JMK, Garner v. Wal-Mart Superstore
Order of Dismissal
Page 7 of 7

         Case 3:20-cv-00228-JMK Document 8 Filed 11/10/20 Page 7 of 7
